Citation Nr: 0326910	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  98-08 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right eye disoerder.

2.  Entitlement to an initial compensable rating for 
phlebitis of the left forearm, to include the issue of 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to May 
1960.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and December 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland.  In November 1998 the RO denied 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 (West 2002) for a residual disability 
of the left forearm, including nerve and muscle damage, and 
service connection for residuals of a right eye injury.  
In December 1999 the RO granted entitlement to compensation 
benefits for, in pertinent part, resolved phlebitis of the 
left forearm pursuant to the provisions of 38 U.S.C.A. § 1151 
with assignment of a noncompensable disability rating 
effective December 22, 1997.  

In October 2000, a travel Board hearing was held before a 
Member of the Board (Board Members are now titled Veterans 
Law Judges (VLJs)) who is no longer employed by the Board.  
Generally, the VLJ conducting a hearing must ultimately 
decide the matters on appeal, and when such VLJ is no longer 
available to render a decision, the veteran has the right to 
opt for a new hearing.  See 38 C.F.R. § 20.700(d).  In light 
of the foregoing, in July 2003, the Board sent the veteran a 
letter asking whether he wished to testify at another hearing 
before another VLJ.  

The veteran was given 30 days in which to respond.  The 
letter stipulated that if a response were not received within 
30 days of the date of the letter, the Board would assume 
that the veteran did not want another hearing.  No response 
was received from the veteran after 30 days from the date of 
the letter had passed.  The Board, therefore, concludes that 
the veteran does not desire a second hearing, and the 
undersigned will render a decision in this matter.


FINDINGS OF FACT

1.  The probative, competent medical evidence of record 
establishes that the veteran does not have any eye disorder 
linked to service on any basis.

2.  The probative, competent medical evidence of record 
establishes that phlebitis of the left forearm is 
asymptomatic.


CONCLUSIONS OF LAW

1.  A chronic acquired right eye disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for an initial compensable evaluation for 
phlebitis of the left forearm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1997); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7121 (effective prior to January 12, 
1998); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121; 62 Fed. 
Reg. 65207-65224 (December 11, 1997) (effective January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Notfy & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing before a VLJ.  Further, he and his representative 
have been notified of the evidence needed to establish the 
benefits sought by August 2001 letter, statement of the case, 
and supplemental statement of the case, and he has been 
advised via the August 2001 letter regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

In May 2001, the Board remanded this matter for further 
development of the evidence.  Upon thorough review of the 
record, the Board concludes that such development was 
accomplished to the extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The Board observes that the claims 
file does not contain records from Fresno Community Hospital.  
Pursuant to the dictates of the remand, the RO asked the 
veteran to complete a release form in order that such records 
be secured.  A review of the file, however, indicates that 
the veteran did not return a release form in the absence of 
which private medical records cannot be secured.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Service Connection for a Right Eye Disability 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

The veteran's service medical records disclose that bleach 
splattered in his eyes in August 1958.  

Upon VA eye examination in March 1998, he was diagnosed as 
having presbyopia and a pterygium of the right eye.

At his June 1999 personal hearing at the RO, the veteran 
testified that since service, he had been compelled to wear 
dark glasses due to his in-service eye injury.  He reported 
right eye redness that was aggravated by reading and other 
types of eye strain.  He also complained of frequent right 
eye pain.  The veteran furthermore asserted that he had been 
told by a physician that his current pterygium was a result 
of his service eye injury.

At his October 2000 travel Board hearing, he testified that 
he has experienced eye trouble ever since bleach splattered 
into his right eye in service.  

On August 2001 fee-basis medical examination, the examiner 
noted a cataract on the veteran's right eye.  The examiner 
diagnosed decreased right eye visual acuity secondary to a 
cataract.  In April 2002, the examiner indicated that based 
on his August 2001 examination of the veteran, the veteran 
suffered from cataracts, diabetic retinopathy, hyperopic 
astigmatism, and presbyopia of the right eye.  The examiner 
opined that it was unlikely that the above were due to 
service even considering the veteran's history of bleach 
splashed in the right eye in 1958.

Based on the evidence of record, service connection for a 
chronic acquired disorder of th eright eye cannot be granted.  
In order for service connection to be granted, the evidence 
must establish a nexus between a present disability and 
service.  38 C.F.R. § 3.303.  Pursuant to the comprehensive 
August 2001 eye examination and April 2002 medical opinion, 
it is evident that the veteran's present right eye 
disabilities are unrelated to service.  Service connection 
for the veteran's right eye disability must, therefore, be 
denied.  See Id.  




The Board notes that the veteran sees a connection between 
the current condition of his right eye and service.  The 
evidence, however, does not reflect that the veteran 
possesses the requisite expertise to render medical opinions 
upon which the Board might rely.  See Espiritu, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


Initial Compensable Rating Left Forearm Phlebitis

The veteran claims that the severity of his service-connected 
left forearm phlebitis warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected left forearm phlebitis has 
been rated by the RO under the provisions of Diagnostic Code 
7121.  Under the revised criteria which became effective 
January 12, 1998, a post-phlebitis syndrome of any etiology 
manifested by asymptomatic palpable or visible varicose veins 
warrants a noncompensable evaluation.  Intermittent edema of 
extremity or aching and fatigue after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery warrants a 10 percent evaluation.  
Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent evaluation.  More severe 
symptoms are awarded 40, 60, or 100 percent evaluations.  38 
C.F.R. § 4.104, Diagnostic Code 7121 (2002).

Under the previous criteria, phlebitis or thrombophlebitis, 
unilateral, with obliteration of deep return circulation, 
including traumatic conditions: A 10 percent evaluation may 
be assigned for persistent moderate swelling of the leg not 
markedly increased on standing or walking or persistent 
swelling of the arm or forearm not increased in the dependent 
position.  The next higher evaluation of 30 percent may be 
assigned for persistent swelling of the leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbancy; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of arm or forearm, 
increased in dependent position; moderate discoloration, 
pigmentation or cyanosis.  Higher ratings of 60 and 100 
percent are also assignable.

A November 1997 VA medical notation indicated that the 
veteran's left forearm deep veins were unremarkable.  On the 
volar surface, however, there was a thrombosed superficial 
vein corresponding to an infection that resulted from 
intravenous treatment.  The examiner's assessment was of 
superficial thrombophlebitis of the left arm with no evidence 
of deep thrombophlebitis.  

On September 1998 private medical examination, the left 
forearm displayed some muscle weakness and sensory changes.  
The veteran was limited in holding, grasping, and feeling 
with the left hand.

On October 1998 private medical examination, the examiner 
noted mild decrease in the circumference of the left forearm 
as well as grip weakness and the like.  Upon completion of 
nerve conduction studies, the examiner found radial, ulnar, 
and median neuropathy.  The examiner opined that such 
manifestations were unrelated to a thrombophlebotic process.  
Indeed, the examiner posited that such symptomatology was 
possibly due to diabetes mellitus.

On July 1999 fee-basis medical examination, there was 
weakness and sensory loss of the right arm and the veteran 
was said to be limited in holding, grasping, and fingering 
objects.  

A November 1999 VA medical examination report reflected no 
evidence of nerve involvement in the left arm.  The veteran's 
symptoms were said to be related to a generalized neuropathy 
that was possibly due to diabetes mellitus.  

On September 2001 fee-basis medical examination report, the 
examiner concluded that decreased left hand grip strength was 
most likely secondary to diabetes mellitus or to an unknown 
etiology.  In April 2002 report, the September 2001 examiner 
opined that the veteran did not display any symptomatology 
related to post-phlebitis syndrome.

Pursuant to the foregoing discussion, a compensable 
evaluation is not warranted.  Id.  The veteran, according to 
the evidence, does not suffer from post-phlebetic syndrome, 
and his adverse left arm symptomatology is unrelated to 
phlebitis.  Rather, it is due to either diabetes mellitus or 
an unknown cause.  Indeed, it does not appear that he 
suffered from left forearm post-phlebitis at any time during 
the course of the appeal.  Thus, a noncompensable evaluation 
is warranted throughout the appellate period, with 
application of both previous and amended criteria, none of 
which are more favorable to the veteran.  See Fenderson, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2002) whether 
or not raised by the veteran, as required by Schafrath, 
supra.  


However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of left forearm disability not 
contemplated in the currently assigned zero percent rating 
permitted under the Schedule.

The Board notes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2002).  

In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected disability 
shown to be asymptomatic or quiescent has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to service connection for a chronic acquired 
right eye disorder is denied.

Entitlement to an initial compensable evaluation for 
phlebitis of the left forearm is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




